Mr. Justice Paxson
delivered the opinion of the court
In Jamison v. Collins, 2 Norris 359, and in one or two subsequent cases not yet reported, it was held that in a writ of error under the Reference Law of April 22d 1874, Purd. Dig. 1939, Pamph. L. 109, this court can hear and determine only questions of law arising upon bills of exceptions to the rulings of the judge relating to the evidence or the law of the case. It will not go behind his findings of fact, *165except wnere in a common-law trial before a jury the assignments of error are such as can be heard and determined before this court.
In the case in hand, a trial by jury was dispensed with by agreement under the Act of 1874. The court found the fact that the notes in controversy were signed and delivered by Pyle, the maker, to the plaintiffs, while thé said Pyle was under duress of imprisonment and duress per minas by reason of threats and acts done by Matthew H. Griffith, one of the plaintiffs.
We are asked to reverse this finding upon the ground that the question as to whether the notes were given under the pressure of duress or not, is a question of law upon the facts proved. We think it plain that duress is a question of fact for the jury. Ifi this had been a common-law trial, it would have been error for the court to have withdrawn the question of duress from the jury upon the ground that there was not sufficient evidence to submit to them. We must apply the same rule where the facts are found by the court. We have nothing to do with the weight of the evidence, and have no pow'er to grant a new trial because we think the finding might and perhaps ought to have been the other way. There was evidence that Pyle was practically restrained of his liberty without artest under any legal process, and that the process of the law was abused for the purpose of obtaining the endorsed notes in controversey.
We are next to consider the question whether the defendant, who is sued as endorser of the notes, can take advantage of the duress practised upon the maker. In Huscombe v. Standing, Cro. Jac. 187, the defendant having been sued on a bond, on which he was surety for one Street, entered a plea that the bond was obtained by duress of his principal. The plaintiff demurred to this plea, and, without argument, it was held that “ it was not any plea for the surety, although it had been a good plea for the said Street; for none shall avoid his own bond for the imprisonment or duress of any other than himself. The same doctrine is recognised in Bacon’s Abridg., title Duress A., and 2 Rolle’s Abridg. 124. The later authorities are conflicting, with no adjudicated case iñ Pennsylvania. Mantel v. Gibbs, 1 Brownlow 62; Robinson v. Gould, 11 Cush. 55; Plummer v. The People, 16 Ill. 358; McClintick v. Cummins, 3 McLean 158, and Thompson v. Lockwood, 15 Johns. 259, were cited by plaintiffs as sustaining the doctrine that the duress which will avoid a contract must be offered to the party who seeks to take advantage of it. On the other hand, Strong v. Grannis, 26 Barb. 122, Osborn v. Robbins, 36 N. Y. 365, and Fisher v. Shattuck, 17 Pick. 252, were cited on behalf of the defendant as sustaining the opposite view. I have examined these cases with some care, and do not regard them as controlling authority on either side. They depend very much upon the pleadings or their special circumstances. ' I have no doubt of the correctness of the general *166principle laid down in the older cases that duress, to be a good plea, must be offered to the person who seeks to take advantage of it. As in the case of two joint and several obligors in a bond, a plea by one defendant of duress practised upon the other would be a bad plea, for the reason that if his signature was obtained without duress, of what consequence is it to him that his co-obligor signed under duress ? In all the cases cited, the duress was either upon the party seeking to avoid the instrument sued upon, or it was known to him. Thus, in Robinson v. Could, supra, the action was on a note made by A. to B., to procure the release of C. from an unlawful arrest, brought about by B. Here A. entered into an independent contract, not as surety, but as principal, with a full knowledge of all the facts, and as the court said, upon a sufficient consideration: “ The case, therefore,” in the language of the court, “ is exactly this: A promise by the defendant, upon a valid consideration, fully assented to by him without coercion or restraint of any kind.” McClintick v. Cummins, 3 McLean 158, decides nothing that affects the case in hand. The court said: “ It is not necessary to decide this question (the duress), as, from the facts, it does not appear that the imprisonment of Johnson was unlawful, or that he was detained until he executed the notes.” Plummer v: The People, supra, was a suit upon a recognisance against the principal and the sureties. The principal was committed by a magistrate in the state of Illinois for a larceny committed in another state. Afterwards, the magistrate, in the absence of the accused, and without proof, made out a second mittimus for .an offence committed within the state. The accused, to relieve himself from confinement, gave the recognisance in question. The defendants pleaded duress, and the court below gave judgment in their favor upon the plea. ■The court above affirmed the judgment as to the principal, and reversed it as to his sureties, saying: “I do not hold that the same facts might not also have been made available by the sureties, at th.e proper time, and in a proper form of-plea, but they cannot avail themselves 'of them by a plea of duress of their principal.” This case recognises the doctrine I have already suggested, that duress, as a plea, is bad if the duress set up was upon some person other than the party pleading it. It also appeared that the sureties had knowledge of the duress when they signed the recognisance. This was also the case in Strong v. Grannis, supra, cited by the defendant. Here the action was against two persons as makers of a promissory note; the defence set up was that the note was executed under duress of imprisonment of one of the makérs, and to procure his release therefrom, and was signed by the other as his surety. The court held that the surety might avail himself of the duress. This was a case in the Supreme Court. Osborn v. Robbins, supra, was in the Court of Errors and Appeals. The note was given by a *167son, with his father as surety, in settlement of an arrest upon the charge of rape, under circumstances that indicated an abuse of legal process, for the purpose of oppression. The court held that the surety could avail himself of the duress. This case is not authority to the extent claimed for it by the defendant, for the reason that the surety was the father of the defendant. This is one of the exceptions recognised in Huscombe v. Standing, and most of the old authorities.
It by no means follows that because duress of another is not a good plea, and that in some instances it may not even avail as a defence, that it cannot be set up successfully in any case. Had the defendant, after endorsing these notes, passed them to the plaintiffs and received the money therefor, it is very clear he could not set up the defence of duress of the maker; so if he had endorsed them with notice of the duress, or if the notes were in the hands of an innocent third party for value. In these and many other instances that might be named, the defence referred to would, for obvious reasons, be unavailing. The case in hand, however, differs materially from them and from all the cases cited. Here the defendant was the surety of the maker, nothing more, and defends under the broad plea of non assumpsit. The form of the transaction is not material, so long as the contention is between the original parties. The defendant’s contract is to pay the notes, if his principal fails to do so; and he may be proceeded against immediately upon such failure. But upon payment of the money he has his remedy over against his principal. It is a recognised doctrine in the law of surety, that whatever discharges the principal debtor, also discharges the surety. There are exceptions to the rule, as where one had signed a joint and several note with a married woman as surety : 1 Pars, on Bills and Notes 244. Nor will this rule apply to cases in which a surety is required, for the very reason that the principal may have a defence that will defeat the claim against him.
In these and the like cases, the surety knows when he binds himself that he has no remedy over. He is not, therefore, misled. The defendant endorsed the notes without any knowledge, or anything to put him upon inquiry, of the duress practised upon his principal. The result will be, if a recovery is had against the defendant, he will have no redress against the maker, and this by reason of the duress upon the maker, the act of the plaintiffs. He is therefore directly injured by it, and has a right to defend upon that ground. Had he signed the notes with knowledge of the duress, it would have been his own folly, and the consideration being good, the plaintiffs would have been entitled to recover. But they made the mistake of keeping the maker a quasi prisoner in New York by threats of an arrest, whilst the notes were sent to the endorser for his signature, thus depriving him of his remedy over *168against his principal. In doing this, the plaintiffs overreached themselves.
We see nothing in the case to warrant the conclusion that the defendant was estopped by the subsequent conduct of Pyle, the maker, from setting up the duress.
As the case must be affirmed under the foregoing views of the law, it is needless to discuss the Sunday question. It is an interesting subject, but may well be deferred.
The judgment is affirmed.
*169CASES IN THE SUPREME COURT OF PENNSYLVANIA. MIDDLE DISTRICT — HARRISBURG 1879.